--------------------------------------------------------------------------------


EXHIBIT 10.5 


HABERSHAM BANCORP


SPLIT DOLLAR AGREEMENT AND COLLATERAL ASSIGNMENT


Summary of Material Terms Specific to Each Executive


Name
 
Face Amount
Mr. Ariail
 
$ 100,000
Mr. Stovall
 
$ 200,000

 

--------------------------------------------------------------------------------



SPLIT DOLLAR AGREEMENT


THIS AGREEMENT made as of this 1st day of January, 1991, between HABERSHAM
BANCORP, a Georgia corporation (hereinafter referred to as the “Corporation”),
and ____________________ (hereinafter referred to as the “Insured”).


W I T N E S S E T H:


WHEREAS, the Insured is employed by the Corporation and has performed valuable
services; and


WHEREAS, the Insured wishes to provide life insurance protection for his family
under a policy of life insurance insuring his life (hereinafter referred to as
the “Policy”), which is described in Exhibit A attached hereto and which is
being issued by Royal Maccabees Life Insurance Company (hereinafter referred to
as the “Insurer”); and


WHEREAS, in furtherance of the relationship of the Corporation and the Insured,
the Corporation desires to enter into an agreement with respect to the payment
of premiums of the Policy in order to provide such insurance protection; and


NOW, THEREFORE, the parties mutually agree as follows:


ARTICLE 1 - PURCHASE OF INSURANCE


The Insured has purchased the Policy from the Insurer in the total face amount
of ___________ Dollars ($__________). The parties hereto have caused the Insurer
to issue the Policy, and shall take any further action which may be necessary to
cause the Policy to conform to the provisions of this Agreement. The parties
hereto agree that the Policy shall be subject to the terms and conditions of
this Agreement and of the Collateral Assignment filed with the Insurer relating
to the Policy.


ARTICLE 2 - PAYMENT OF PREMIUMS


2.1   On or before the due date of each Policy premium, or within the grace
period provided therein, the Corporation shall pay to the Insurer the balance of
the Policy premium due after application of dividends declared on the Policy to
the premiums due pursuant to Section 2.2, and shall promptly furnish the Insured
evidence of timely payment of such premium. The Corporation shall annually
furnish the Insured a statement of the amount of income reportable by the
Insured for federal and state income tax purposes as a result of its payment of
the premium.



--------------------------------------------------------------------------------


 
2.2   Dividends on the Policy shall be applied annually to reduce the Policy
premiums. The parties hereto agree that the dividend election provisior of the
Policy shall conform to the provisions hereof.


ARTICLE 3 - POLICY OWNERSHIP


3.1   (a)    The Insured shall be the sole and absolute owner of the Policy, and
may exercise all ownership rights granted to the owner thereof by the terms of
the Policy, except as may otherwise be provided herein.


(b)    It is the intention of the parties that, under the terms of this
Agreement and the Collateral Assignment to the Corporation executed by the
Insured in connection herewith, the Insured shall retain all rights which the
policy grants to the owner thereof, except the right of the Corporation to be
repaid the Amount Due under this Agreement as defined in Article 4 and Article
5. Specifically, but without limitation, the Corporation shall neither have nor
exercise any right as collateral assignee of the Policy which would in any way
defeat or impair the Insured’s right to receive the cash surrender value or the
death proceeds of the Policy, if any, in excess of the Amount Due the
Corporation hereunder. All provisions of this Agreement and of the Collateral
Assignment shall be construed so as to carry out such intention.


(c)    To secure the repayment to the Corporation of the Amount Due, the Insured
has, contemporaneously herewith, assigned the Policy to the Corporation as
collateral, which collateral assignment specifically limits the right of the
Corporation thereunder to the repayment of the Amount Due. Such repayment may be
made from the cash surrender value of the Policy (as defined therein) if this
Agreement is terminated or if the Insured surrenders or cancels the Policy, and
shall be made from the death proceeds of the Policy if the Insured should die
while the Policy and this Agreement remain in force. In no event shall the
corporation have any right to borrow against the Policy. The collateral
assignment of the Policy to the Corporation shall not be terminated or amended
by the Insured without the express written consent of the Corporation. The
parties agree to take all action necessary to cause such Collateral Assignment
to conform to the provisions of this Agreement.


3.2   (a)    The Insured shall take no action with respect to the Policy which
would compromise or jeopardize the Corporation’s right to be repaid the Amount
Due without the written consent of the Corporation.
 

--------------------------------------------------------------------------------


 
(b)    Notwithstanding any provision hereof to the contrary, the Insured shall
have the right absolutely and irrevocably to give to a donee all of his right,
title and interest in and to the Policy, subject to the terms of this Agree-ment
and to the Collateral Assignment of the Policy to the Corporation pursuant
hereto. The Insured may exercise this right by executing a written transfer of
ownership in the form used by the Insurer for irrevocable gifts if insurance
policies, and delivering this form to the Corporation. Upon receipt of such
form, executed by the Insured and duly accepted by the donee, the Corporation
shall consent thereto in writing, and shall thereafter treat the donee as the
sole Owner of the Policy, having all of the right, title and interest in and to
the Policy of the Insured herein, subject to this Agreement and the collateral
assignment of the Policy to the Corporation. Thereafter, the Insured shall have
no right, title or interest in and to the Policy, all such rights being vested
in and exercisable only by the donee.


ARTICLE 4 - TERMINATION BY DEATH


Upon the death of the Insured, the Corporation shall have the unqualified right
to receive a portion of the death benefit provided under the Policy equal to the
lesser of the amount which it has paid toward the premiums on the Policy prior
to the death of the Insured or the cash surrender value of the Policy (herein
referred to as the “Amount Due” if the agreement terminates at the death of the
Insured). In no event shall the amount payable to the Corporation hereunder
exceed the Policy proceeds payable. Any death benefit in excess of the Amount
Due shall be paid directly to the beneficiaries designated by the Insured in the
manner and in the amounts provided in the beneficiary designation provision of
the Policy. The parties agree that the beneficiary designation provision of the
Policy shall conform to the provisions of this Agreement.


ARTICLE 5 - OTHER TERMINATIONS


5.1   (a)    This Agreement shall terminate, without notice, upon the first to
occur of the following: (i) the total cessa-tion of the business of the
Corporation; (ii) the bankruptcy, receivership or dissolution of the
corporation; or (iii) the termination of the Insured’s employment by the
Corporation for any reason other than his death.


(b)    In addition, the Insured may terminate this Agreement, while no premium
under the Policy is overdue, by written notice to the Corporation. Such
termination shall be effective as of the date of such notice.


5.2   Upon the termination of this Agreement pursuant to paragraph 5.1, the
Corporation shall have the unqualified right to receive an amount (herein
referred to as the “Amount Due” if the Agreement terminates under paragraph 5.1)
equal to the following:
 

--------------------------------------------------------------------------------


 
(a)   if this Agreement terminates within ten (10) years of the date hereon, the
greater of the amount which the Corporation has paid toward the premiums on the
Policy prior to the date of termination or the cash surrender value of the
Policy; or


(b)   if this Agreement terminates after the tenth (10th) year anniversary of
the date hereof, the amount which the Corporation has paid toward the premiums
on the Policy prior to the date of termination.


5.3   (a)   For thirty (30) days after the date of the termination of this
Agreement, the Insured shall have the option of obtaining the release of the
collateral assignment of the Policy to the Corporation by repaying to the
Corporation the full Amount Due. Upon receipt of the Amount Due, the Corporation
shall release the collateral assignment of the Policy, by the execution and
delivery of an appropriate instrument of release.


(b)   If the Insured fails to exercise the option granted under the preceding
paragraph within the thirty (30) day period specified therein, then:


(1)    If this Agreement terminates within ten (10) years of the date hereof, at
the request of the Corporation, the Insured shall execute any document or
documents required by the Insurer to transfer the interest of the Insured in the
Policy to the Corporation. Thereafter, neither the Insured nor his respective
successors, assigns, heirs, executors, administrators or beneficiaries shall
have any further interest in and to the Policy.


(2)    If this Agreement terminates after the tenth (10th) year anniversary of
the date hereof, the Corporation shall enforce its right to be repaid the Amount
Due from the cash surrender value of the Policy under the Collateral Assignment
of the Policy and thereafter shall release the collateral assignment of the
Policy, by execution and delivery of the appropriate instrument of release.


(c)   If this Agreement terminates after the tenth (10th) anniversary of the
date hereof, the paid up death benefit under the Policy after the payment of the
Amount Due as provided in paragraph (b) shall be at least fifty percent (50%) of
the original face amount of the Policy based on current interest, mortality and
expenses assumptions on the date of termination and projected to last through
the Insured’s life expectancy. Each year of employment thereafter during which
this Agreement is in effect will result in potential increased future paid up
death benefits under the Policy.
 

--------------------------------------------------------------------------------


 
(d)   Subject to the provisions of paragraphs (a) and (b) of this Section 5.2,
upon termination of this Agreement either the Insured or the Corporation shall
have the right to surrender or cancel the Policy and the Corporation shall have
the right to receive the Amount Due directly from the Insurer.


ARTICLE 6 - MISCELLANEOUS


6.1   This Agreement may not be amended except by a written instrument signed by
the parties hereto, or their respective successors or assigns, and may not be
otherwise terminated except as provided herein.


6.2   This Agreement shall be binding upon and inure to the benefit of the
Corporation and its successors and assigns, and the Insured, the Insured, and
his respective successors, assigns, heirs, executors, administrators and
beneficiaries.


6.3   This Agreement, and the rights of the parties here-under, shall be
governed by and construed in accordance with the laws of the State of Georgia.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.


ATTEST:     HABERSHAM BANCORP
                 
By:
 
    
     
Secretary
                 
Title:
 
     
CORPORATION
                   
 
 
     
INSURED

 

--------------------------------------------------------------------------------


 
EXHIBIT A


The following life insurance policy is subject to the attached Split Dollar
Agreement:


Insurer:
 
ROYAL MACCABEES LIFE INSURANCE COMPANY
       
Insured:
 
    
         
Policy Number:
 
    
         
Face Amount:
$
    
         
Dividend Option:
 
   
 

 

--------------------------------------------------------------------------------


 
COLLATERAL ASSIGNMENT


FOR VALUE RECEIVED the Undersigned hereby assigns, transfers and sets over to
HABERSHAM BANCORP, a corporation organized and existing under the laws of the
State of Georgia (the “Assignee”), Policy No. __________ issued by the ROYAL
MACCABEES LIFE INSURANCE COMPANY (the “Insurer”), on the life of
____________________ and all supplemental contracts (the “Policy”) as collateral
security for those liabilities of the Undersigned to the Assignee arising under
the terms of the Split Dollar Agreement between the Undersigned and the Assignee
dated January 1, 1991 (“Amount Due”), subject to all the terms and conditions of
the Policy and to any superior liens which the Insurer may have against the
Policy.


This Collateral Assignment is being made solely for the purpose of assuring the
Assignee of payment of the Amount Due and specifically does not transfer any
other rights of ownership in the Policy. All other rights of ownership in the
Policy are reserved by the undersigned and excluded from this assignment
including, but not limited, to the following:



 
1.
The right to designate and change the beneficiary;




 
2.
The right to elect any optional mode of settlement permitted by the Policy or
allowed by the Insurer; but any designation or change of beneficiary or election
of a mode of settlement shall be made subject to this assignment and to the
rights of the Assignee hereunder;




 
3.
The right to surrender the Policy or to obtain policy loans from the Insurer
limited to amounts in excess of the Amount Due; and




 
4.
The right to elect a non-forfeiture provision, to change the application of
dividends or to exercise any other rights available under the terms of the
Policy.



The Insurer shall have the right to rely upon a sworn statement of an officer of
the Assignee setting forth the amount to which the Assignee claims to be
entitled to receive from the cash surrender value or from the policy proceeds,
as the case may be. The sole receipt of the Assignee for any sums received shall
be a full discharge and release therefore to the Insurer. Checks for sums
payable under the Policy and assigned herein, shall be drawn to the exclusive
order of the Assignee if, when and in such amounts as may be requested by
Assignee.


Signed this 1st day of January, 1991.
 

     

 


--------------------------------------------------------------------------------

